Exhibit 10.8


TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN


STOCK INCENTIVE AWARD AGREEMENT


STOCK OPTIONS (Contracted)








Team Member:            Participant Name
        
Personnel Number:            Employee ID
Award:
Option to Purchase Quantity Granted Shares

Grant Date:                November 19, 2018
Exercise Price:                $ Grant Price
Term:
Earlier of (i) ten (10) years; or (ii) dates set forth in Section 4

Type of Option:            Non-Qualified
Vesting Schedule:    
Vesting Date
Percent of Award Vested
November 19, 2019
November 19, 2020
November 19, 2021
33 1/3 %
33 1/3 %
33 1/3 %



















    
This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Stock Incentive Award Agreement (the “Award” as embodied
by this “Award Agreement”).


1.
Terms and Conditions. The Award of Stock Options (as set forth on the cover page
of this Award Agreement) is subject to all the terms and conditions of the Tyson
Foods, Inc. 2000 Stock Incentive Plan or any successors thereto, as such plan or
its successors may be amended and restated from



11-19-2018 NQ3 CTRET
19SOKNO

--------------------------------------------------------------------------------

Exhibit 10.8


time to time (the “Plan”). Unless otherwise defined herein, all capitalized
terms in this Award Agreement shall have the meaning stated in the Plan. Please
see the Plan document for more information on these terms and conditions. A copy
of the Plan is available upon request.
2.
Definitions. For purposes of this Award Agreement, “Cause”, “Disability”, “Good
Reason”, and “Release” shall have the same meanings as set forth in your
Employment Agreement, and “Change in Control”, “Retirement”, “Termination of
Employment” and “Tyson” shall have the meanings set forth below:

(i)    “Change in Control” shall have the meaning ascribed to it in the Plan but
shall not include any event as a result of which one or more of the following
persons or entities possess or continues to possess, immediately after such
event, over fifty percent (50%) of the combined voting power of Tyson or, if
applicable, a successor entity: (a) Tyson Limited Partnership, or any successor
entity; (b) individuals related to the late Donald John Tyson by blood, marriage
or adoption, or the estate of any such individual (including Donald John
Tyson’s); or (c) any entity (including, but not limited to, a partnership,
corporation, trust or limited liability company) in which one or more of the
entities, individuals or estates described in clauses (a) and (b) hereof possess
over fifty percent (50%) of the combined voting power or beneficial interests of
such entity.
(ii)    “Retirement” shall mean your voluntary Termination of Employment from
Tyson on or after the later of the first anniversary of the Grant Date or the
date you attain age sixty-two (62).
(iii)    “Termination of Employment” shall have the meaning ascribed to it in
the Plan but, in the event of a Change in Control, any successor and its
affiliates shall replace Tyson and its affiliates in interpreting the meaning of
a Termination of Employment.
(iv)    “Tyson” means Tyson Foods, Inc. or any successor thereto.
3.
Vesting.

3.1.
Vesting Schedule and Forfeiture. The Award which becomes vested pursuant to the
Vesting Schedule shall be considered as fully earned and exercisable by you,
subject to the further provisions of this Section 3. Notwithstanding any other
provision of this Award Agreement to the contrary, any Award will be forfeited
back to Tyson in the event of your Termination of Employment before the Vesting
Date, except as otherwise provided in Sections 3.2 through 3.4. The events
described in Sections 3.2 through 3.4 are referred to herein as “Vesting
Events.”

3.2.
Death, Disability or Retirement. In the event your employment with Tyson is
terminated due to death, Disability or Retirement before the Award is vested in
full, you will be fully vested in the Award.

3.3.
Termination by Tyson without Cause or by you for Good Reason. In the event of
your Termination of Employment by Tyson for reasons other than for Cause or by
you for Good Reason before the Award is vested in full, you will be fully vested
in the Award contingent upon your timely execution and non-revocation of a
Release.

3.4.
Change in Control. Following a Change in Control that occurs before the Award
becomes fully vested, you will become fully vested in the unvested portion of
the Award upon the occurrence of either of the following events, provided such
event occurs no later than twenty-



11-19-2018 NQ3 CTRET    2
19SOKNO

--------------------------------------------------------------------------------

Exhibit 10.8


four (24) months following the Change in Control (to the extent the Award has
not otherwise become fully vested prior to such event): (i) you experience a
Termination of Employment by Tyson without Cause or (ii) you resign from your
employment on account of Good Reason. The Award will be settled in the same form
of consideration received by shareholders of Tyson Foods, Inc.’s Class A common
stock in connection with the Change in Control transaction, unless the express
terms of the documentation establishing the terms of the Change in Control
provide otherwise.
4.
Time of Exercise of Award. The Award will be exercisable upon the Vesting Dates
and/or Vesting Events set forth in Section 3. In the event of your Termination
of Employment, your vested options shall no longer remain exercisable, except as
follows:

4.1.
Termination of Employment. Except as provided in Section 4.2, in the event of
your Termination of Employment, your vested Award will remain exercisable for a
period of three (3) months from the Termination of Employment, but not longer
than ten (10) years from the Grant Date.

4.2.
Death, Disability or Retirement; Termination by Tyson without Cause or by you
for Good Reason. In the event your Termination of Employment is due to death,
Disability or Retirement, or is effected by Tyson without Cause or by you for
Good Reason, your vested Award will remain exercisable by you, or your
Beneficiary in the case of your death, for a period of twelve (12) months from
the Termination of Employment, but not longer than ten (10) years from the Grant
Date.

5.
Manner of Exercise of Award. The Award may be exercised through any of the
following methods as provided under the Plan:

5.1.
Cash of not less than the product of the Exercise Price multiplied by the number
of shares to be purchased on exercise, plus the amount of any required tax
withholding;

5.2.
Delivery to Tyson of the number of shares owned at least six (6) months at the
time of exercise having a fair market value of not less than the product of the
Exercise Price multiplied by the number of shares to be purchased on exercise,
plus the amount of any required tax withholding;

5.3.
Cashless exercise through a broker designated by Tyson, which shall account for,
and include, any required tax withholding but not to exceed the required minimum
statutory withholding;

5.4.
Withholding of the number of shares having a fair market value of not less than
the product of the Exercise Price multiplied by the number of shares to be
purchased on exercise, plus the amount of any required tax withholding but not
to exceed the required minimum statutory withholding; or

5.5.
Unless the Award is no longer exercisable under the terms of Section 4 above, by
accepting the terms herein you consent to have the options automatically
exercise, using any of the above methods at Tyson’s sole discretion, either at
the end of the period defined in Section 4.1 or Section 4.2, as applicable, or,
if earlier, on the tenth (10th) anniversary of the Grant Date (or, if the 10th
anniversary of the Grant Date is not a business day, the business day
immediately preceding the 10th anniversary of the Grant Date), if the price per
share of Tyson stock at the time of exercise is greater than the Exercise Price.



11-19-2018 NQ3 CTRET    3
19SOKNO

--------------------------------------------------------------------------------

Exhibit 10.8


6.
Withholding Taxes. By executing this Award Agreement and accepting this Award,
you acknowledge and agree that you are responsible for all applicable income and
other taxes, as well as any social insurance contributions and other deductions
or withholdings required by applicable law, from any Award, including federal,
FICA, state and local taxes applicable in your country of residence or
employment. Tyson shall withhold taxes by any manner acceptable or
administratively feasible under the terms of the Plan, but not to exceed the
maximum tax due for the applicable income you receive from the Award, consistent
with the laws of the applicable federal, state or local taxing authority.

7.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares issued pursuant to this Award and/or any amount received with
respect to any sale of any such shares, and you expressly agree that Tyson may
take such actions as are necessary to effectuate the enforcement of such policy
without your further consent or action. To the extent that the terms of this
Award and any such policy conflict, then the terms of such policy shall prevail.

8.
Beneficiary Designation. In accordance with the terms of the Plan, you may name
a Beneficiary who may exercise the Award under this Award Agreement in case of
your death before you receive any or all of the Award. Each Beneficiary
designation shall revoke all prior designations, shall be in a form prescribed
by the Committee, and shall be effective only when filed in writing with the
Committee during your lifetime.

9.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

10.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

11.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the provisions of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.

12.
Restrictions on Transfer of Award. Any disposition of the Award or any portion
thereof shall be a violation of the terms of this Award Agreement and shall be
void and without effect; provided, however, that this provision shall not
preclude a transfer as otherwise permitted by the Plan.

13.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.



11-19-2018 NQ3 CTRET    4
19SOKNO

--------------------------------------------------------------------------------

Exhibit 10.8


14.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

15.
No Vested Right in Future Awards. You acknowledge and agree by executing this
Award Agreement that the granting of the Award under this Award Agreement is
made on a fully discretionary basis by Tyson and that this Award Agreement does
not lead to a vested right to further awards of any type in the future. Further,
the Award set forth in this Award Agreement constitutes a non-recurrent benefit
and the terms of this Award Agreement are applicable only to the Award granted
pursuant to this Award Agreement.

16.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your Employment Agreement.

17.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson, in its sole discretion. If payments are
to be reduced, the payments made latest in time will be reduced first and if
payments are to be made at the same time, non-cash payments will be reduced
before cash payments.

18.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

19.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.

* * *

TYSON FOODS, INC.
By: . /s/ Mary Oleksiuk .
Title: EVP, Chief Human Resources Officer




11-19-2018 NQ3 CTRET    5
19SOKNO